Exhibit 10.25

 

EMPLOYMENT AGREEMENT

     EMPLOYMENT AGREEMENT (the “Agreement”) made as of the 22nd day of February,
2015 by and between Biolase, Inc. (the “Company”) and David Dreyer
(“Executive”).

     WHEREAS, the Company and Executive wish to enter into a formal employment
contract which will govern the terms and conditions applicable to Executive’s
employment with the Company and will provide certain severance benefits for
Executive in exchange for the Executive’s agreement to abide by the terms and
conditions set forth in this Agreement.

     NOW, THEREFORE, the parties agree as follows:

PART ONE — TERMS AND CONDITIONS OF EMPLOYMENT

     1. Duties and Responsibilities.

          A. Executive shall serve as the Senior Vice President and Chief
Financial Officer of the Company and shall report directly to the Company’s
Chief Executive Officer.  Executive shall perform the responsibilities of a
Senior Vice President and Chief Financial Officer of a public company, including
such duties and functions as may be reasonably assigned to Executive from time
to time by the Chief Executive Officer. Executive shall comply with all proper
and reasonable directives and instructions of the Chief Executive Officer, the
Company’s Board of Directors (the “Board”), or any committee of the Board.

          B. Subject to the exceptions set forth in Paragraph 6, Executive
agrees to devote all sufficiently necessary business time and attention to the
Company, to use his best efforts to advance the business and welfare of the
Company, to render his services under this Agreement fully, faithfully,
diligently, competently and to the best of his ability.          

     2. Period of Employment. Executive’s employment with the Company shall be
governed by the provisions of this Agreement commencing as of March 9, 2015 (the
“ Effective Date ”) and for the duration of Executive’s employment with the
Company. Executive’s employment shall be “at will” and may be terminated by
either the Company or Executive in accordance with the provisions of Section 7.
The period during which Executive’s employment continues in effect shall be
referenced as the “ Employment Period.”

     3. Base Salary.

          A. Executive shall be paid a base salary at the annual rate of not
less than TWO HUNDRED AND SEVENTY-FIVE THOUSAND dollars ($275,000.00) per annum
(hereinafter “Base Salary”) during the Employment Period.  Executive’s Base
Salary shall be paid at periodic intervals in accordance with the Company’s
payroll practices for salaried employees.

          B. The Company shall deduct and withhold from the compensation and
benefits payable to Executive, including but not limited to Executive’s Base
Salary, any and all applicable Federal, State and local income and employment
withholding taxes and any other amounts required to be deducted or withheld by
the Company under applicable statutes, regulations, ordinances or orders
governing or requiring the withholding or deduction of amounts otherwise payable
as compensation or wages to employees. The Company shall also deduct such
amounts as may be authorized by Executive from time to time.

     4. Performance Bonus; Stock Option Grant.

          A. For each full calendar year during the Employment Period, Executive
may earn an annual Performance Bonus of up to 50% of Executive’s Base Salary
(the “Performance Bonus Target”) based on achievement of Performance Bonus
criteria as established and determined in good faith by the Compensation
Committee of the Board (the “Compensation Committee”). For any partial year at
the beginning of the Employment Period, the Performance Bonus Target shall be
prorated based on the number of days in the calendar year during which

 

--------------------------------------------------------------------------------

 

Executive is employed by the Company divided by three hundred sixty-five
(365).  The bonus shall be paid no later than March 15 of the year following the
year for which it is awarded. Executive must be employed by the Company as of
December 31 of the year for which the bonus is awarded in order to earn the
bonus.

          B. The Company shall grant to Executive, effective as of the Effective
Date, a nonqualified stock option to purchase 871,710 shares of the Company’s
common stock at a per share exercise price equal to the fair market value
(determined based on the closing selling price per share on the grant date, as
such price is reported by the National Association of Securities Dealers on the
Nasdaq Stock Market and published in The Wall Street Journal) of the Company’s
common stock on the grant date. Except as otherwise provided in Section 8.C.,
such stock option shall vest and become exercisable in accordance with
performance criteria as established by the Compensation Committee.  Such stock
option shall have a term of ten (10) years, and shall include such other terms
and conditions as would apply to a stock option granted under the Company’s
equity plan and shall be subject to the terms and conditions of this Agreement.

     5. Fringe Benefits.

          A. Executive shall, throughout the Employment Period, be eligible to
participate in any and all group term life insurance plans, group health plans,
accidental death and dismemberment plans and short-term disability programs and
other executive perquisites which are made available to the Company’s executives
and for which Executive qualifies under the terms of such plans, policies or
programs.

          B. Executive shall earn and accrue vacation time during the Employment
Period at a rate of four (4) weeks of vacation per year. Executive shall not be
permitted to accrue more than six (6) weeks’ vacation. Once this maximum has
been reached, all further accruals will cease. Vacation accruals will recommence
after Executive has taken vacation and his accrued hours have dropped below the
accrual maximum. Executive will not earn vacation during any unpaid leaves. If a
recognized holiday falls during Executive’s vacation period, it will not be
considered as a vacation day.

 C. During the Employment Period, Executive shall be authorized to incur
necessary and reasonable travel, entertainment and other business expenses in
connection with his duties hereunder.  The Company shall reimburse Executive for
such expenses upon presentation of an itemized account and appropriate
supporting documentation.

          D. Executive and the Company shall enter into the Company’s standard
Indemnification Agreement, which Indemnification Agreement shall be effective as
of the Effective Date.

     6. Restrictive Covenants.

          A. Service to the Company. During the Employment Period, Executive
shall devote all sufficiently necessary business time and attention to the
performance of Executive’s duties, except during periods of illness or vacation
periods. Executive may continue to serve during the Employment Period as a
non-employee member of the board of directors of the companies for which he so
serves on the effective date of this Agreement and may join the board of
directors of other companies in the future with the Board’s prior written
consent.  Executive shall have the right to perform such services as are
necessary in connection with (i) Executive’s private investments and
(ii) Executive’s charitable or community activities, or participation in trade
or professional organizations, but only if such incidental services do not
materially interfere with the performance of Executive’s services, or violate
Section 6.B.

          B. No Competitive Activities. During the Employment Period, Executive
shall not directly or indirectly own, manage, operate, join, control or
participate in the ownership, management, operation or control of, provide
services to, or be employed by or connected in any manner with, any enterprise
which is engaged in the Business; provided, however, that such restriction shall
not apply to any passive investment representing an interest of less than two
percent (2%) of an outstanding class of publicly-traded securities of any
corporation or other enterprise which is not, at the time of such investment,
engaged in the Business. For purposes of this Section 6, the “Business” shall
refer to the design and manufacture of dental lasers, ophthalmologic lasers for
Presbyopia, and such other businesses as the Company may expand into while
Executive is employed by the Company, its parents, subsidiaries or affiliates.

2

 

--------------------------------------------------------------------------------

 

          C. Confidential Information. As a condition of Executive’s receipt of
the benefits provided for in this Agreement, Executive will execute the
Company’s Confidential Information and Assignment of Inventions Agreement, a
true and correct copy of which is attached to this Agreement as Exhibit A.
Executive’s obligations under this Paragraph 6.C. and Exhibit A shall continue
in effect after the termination of his employment with the Company, whatever the
reason or reasons for such termination, and Executive acknowledges and agrees
that the Company shall have the right to communicate with any future or
prospective employer of Executive concerning Executive’s continuing obligations
under this Paragraph 6.C. and Exhibit A.

          D. Non Solicitation of Employees. Executive agrees that during his
Employment Period and for a period of twenty-four (24) months after termination
of his employment with the Company, he shall not, directly or indirectly,
through any other individual or entity, solicit any employee of the Company, to
cease his or her employment with the Company, and Executive will not approach
any such employee for any such purpose or knowingly authorize the taking of any
such action by any other individual or entity.

          E. Non Solicitation of Customers. Executive agrees that during his
employment by the Company, and any of its parents, subsidiaries or affiliates
and for a period of twenty-four (24) months after termination of his employment
with the Company, Executive shall not, without the prior written approval of the
Company, directly or, with knowledge, indirectly, through or on behalf or any
other individual or entity, solicit, entice or induce any business from any of
the Company’s customers (including actively sought prospective customers) or
suppliers/vendors, the identity of whom, or information concerning, rises to the
level of a “trade secret” within the meaning of the Uniform Trade Secrets Act
(“UTSA”).

          F. Injunctive Relief. Executive acknowledges that monetary damages may
not be sufficient to compensate the Company for any economic loss which may be
incurred by reason of his breach of the foregoing restrictive covenants.
Accordingly, in the event of any such breach, the Company shall, in addition to
the termination of this Agreement and any remedies available to the Company
under other provisions of this Agreement and/or at law, be entitled to obtain
equitable relief in the form of an injunction precluding Executive from
continuing such breach.

     7. Termination of Employment.

          A. Executive’s employment may be terminated by either the Company or
Executive at any time, for any reason, with or without Cause, upon written
notice specifying the Effective Date of Termination, and without additional
compensation, except as otherwise provided in Section 8. Except as provided in
Sections 7.B. and C., the Effective Date of Termination specified in the written
notice may be immediate.

          B. For purposes of this Agreement, termination for “Cause” shall mean
the involuntary termination of the Executive’s employment by the Company for any
of the following reasons:

          (i) Executive’s conviction by, or entry of a plea of guilty in, a
court of competent jurisdiction for any felony;

          (ii) A substantial and continual refusal by Executive to perform his
duties and functions hereunder in accordance with the instructions of the Board
as embodied in written resolutions of the Board and communicated in writing to
Executive (provided that such instructions do not require Executive to take any
actions that Executive reasonably believes to be are unlawful after a reasonable
inquiry);

          (iii) the willful and material breach of this Agreement by Executive
which, if curable, Executive fails to cure within thirty (30) business days
following written notice from the Company;

          (iv) Executive’s conviction by, or entry of a plea of guilty a nolo
contendere, in a court of competent jurisdiction, for any act of fraud,
misappropriation or embezzlement in connection with his employment by the
Company;

          (v) Executive is unable to perform the essential functions of his job
for ninety or more consecutive days in any 12 month period; provided that such
inability to perform is not due to the Executive’s status as disabled under any
short or long term disability provisions of the Company’s Employee Benefit
Plans; or

3

 

--------------------------------------------------------------------------------

 

          (vi) Executive’s death.

     An involuntary termination of Executive’s employment by the Company in any
other circumstances or for any other reason will be a termination “Without
Cause.”

          C. For purposes of this Agreement, Executive’s resignation for “Good
Reason” shall mean the resignation of employment by Executive following the
occurrence of:

               (i) a material diminution in Executive’s Base Salary;

               (ii) a material diminution in Executive’s authority, duties or
responsibilities (other than a temporary suspension of authority, duties or
responsibilities due to Executive’s illness or disability, or an investigation
of misconduct), or the assignment to Executive of any duties materially
inconsistent with the Executive’s position, authority, duties or
responsibilities without the consent of Executive;

               (iii) a change in the geographic location of Executive’s regular
office location as of the Effective Date that is greater than a fifty (50) mile
radius from the Company’s headquarters; or

               (iv) the Company’s material breach of this Agreement.

In order for Executive to resign for Good Reason, Executive must provide advance
written notice of such resignation to the Company within sixty (60) days
following the initial existence of the action or event giving rise to Good
Reason. The notice must specifying an Effective Date of Termination that is not
less than thirty (30) days, nor more than forty-five (45) days, after the date
of the written notice, and Executive agrees that should the Company remedy the
basis for such resignation prior to the Effective Date of Termination specified
in the written notice, then Executive may not resign for Good Reason. The
Company may relieve Executive of some or all of his duties, responsibilities and
authority during any notice period, and such relief shall not serve as a basis
for Executive to claim “Good Reason” under Section 7.C.(ii), provided, that the
Company reinstates such duties, responsibilities and authority not later the
last day of such notice period.

          D. The “Effective Date of Termination” shall be: (i) in the case of
termination due to death, the date of Executive’s death, or (ii) in the case of
any other termination, the date of Executive’s separation from service, within
the meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as
amended (the “Code”), and the Treasury regulations thereunder, from the Company
and its subsidiaries or affiliates (the “Separation from Service”) specified in
the written notice required by this Section.

          E. On the Effective Date of Termination of Executive’s employment for
any reason during the Employment Period, Executive shall be paid all Base Salary
earned through the end of the Employment Period, any unpaid business expenses,
and any unused vacation earned through the Effective Date of Termination. Unless
Executive is entitled to severance benefits under Section 8, he shall not be
entitled to any compensation or benefits following the Effective Date of
Termination, except as required by law or as provided under a retirement or
welfare benefit plan of the Company.

          F. Executive shall resign from Executive’s position as the Chief
Financial Officer of the Company, and shall resign from all other positions with
the Company or any of its subsidiaries, effective as of the Effective Date of
Termination.

PART TWO — SEVERANCE BENEFITS

     8. Benefit Entitlement.

          A. Executive shall be entitled to receive the severance benefits
specified in Section 8.B. or Section 8.C., as the case may be, in the event
that: (i) the Company terminates Executive’s employment Without Cause, or
(ii) Executive resigns for Good Reason (providing the notice and allowing the
Company to cure as provided in Section 7.C.). Such severance benefits shall be
conditioned upon Executive properly executing on or after the Effective Date of

4

 

--------------------------------------------------------------------------------

 

Termination, and not revoking or attempting to revoke within the permitted
timeframe, a general release of claims against the Company, its Board, its
affiliates, and their employees and agents substantially in the form of
Exhibit B or, in the event of a change in the law that would limit the effect of
the release attached as Exhibit B, a general release that would have the same
scope and effect as the release attached as Exhibit B (such release, the
“Release ”) and the Release becoming irrevocable within fifty-two (52) days
following the Effective Date of Termination. Executive shall not be entitled to
receive the severance benefits specified in Section 8 in the event Executive
fails to timely execute the Release or Executive timely revokes the Release.

     All severance payments made to Executive pursuant to Section 8 shall be
subject to all applicable withholding requirements. In no event shall Executive
be entitled to severance benefits under both Sections 8.B and 8.C and under no
circumstances shall any severance payments or benefits be payable if Executive’s
employment is terminated for Cause or Executive resigns for other than Good
Reason (as such terms are defined in Sections 7.B. and C., respectively).

          B. Subject to Section 8.C., in the event Executive’s employment
terminates, and the Release becomes irrevocable, under the conditions described
in Section 8.A, Executive shall be entitled to severance benefits of:

               (i) Twelve (12) months of Executive’s annual Base Salary in
effect under Section 3.A as of the Effective Date of Termination, plus the full
amount of the Executive’s Performance Bonus Target then in effect, payable in
twenty-six (26) equal bi-weekly installments, during the twelve (12) months
commencing on the first day of the calendar month next following sixty (60) days
after the Effective Date of Termination, coinciding with the Company’s regular
payroll cycle;

(ii) Executive’s nonqualified stock option granted to Executive shall become
fully vested and exercisable on the first business day that is at least sixty
(60) days after the Effective Date of Termination; provided however in the event
that the stock option grant has vesting terms that are based (in part or in
full) on Company’s achievement of financial performance targets or other
milestones that are not achieved, then such stock option shall not become fully
vested; and               

(iii) Company paid COBRA premiums for Executive (and his eligible dependents)
under the Company’s medical and dental benefit plans, as in effect from time to
time, for the twelve (12) month period following the Effective Date of
Termination. The benefits under such plans shall be provided through insurance
maintained by the Company.

C. In the event Executive’s employment terminates, and the Release becomes
irrevocable, under the conditions described in Section 8.A, and the Effective
Date of Termination is during the twelve (12) months following a Change of
Control that occurs on or after February 1, 2016, Executive shall be entitled to
the following severance benefits (which shall be in lieu of the severance
benefit under Section 8.B.):  

               (i) Twelve (12) months of Executive’s annual Base Salary in
effect under Section 3.A as of the Effective Date of Termination, plus the full
amount of the Executive’s Performance Bonus Target then in effect, both payable
in a lump sum in cash. The Company shall pay such lump sum payment on the first
business day that is at least sixty (60) days after the Effective Date of
Termination;  

               (ii) Executive’s nonqualified stock option granted to Executive
shall become fully vested (and in the case of the stock option, exercisable) on
the first business day that is at least sixty (60) days after the Effective Date
of Termination; provided however in the event that the stock option grant has
vesting terms that are based (in part or in full) on Company’s achievement of
financial performance targets or other milestones that are not achieved, then
such stock option shall not become fully vested; and

               (iii) Company paid COBRA premiums for Executive (and his eligible
dependents) under the Company’s medical and dental benefit plans, as in effect
from time to time, for the twelve (12) month period following the Effective Date
of Termination. The benefits under such plans shall be provided through
insurance maintained by the Company.    

5

 

--------------------------------------------------------------------------------

 

For purposes of the this Agreement, a “Change of Control” shall mean the
occurrence of any of the following events following the Effective Date: (i) an
acquisition of any voting securities of the Company by any “person” (as the term
“person” is used for purposes of Section 13(d) or Section 14(d) of the
Securities Exchange Act of 1934, as amended (the “ 1934 Act ”)) immediately
after which such person has “beneficial ownership” (within the meaning of
Rule 13d-3 promulgated under the 1934 Act) of 50% or more of the combined voting
power of the Company’s then outstanding voting securities; or (ii) the
consummation of: (x) a merger, consolidation, share exchange or reorganization
involving the Company, unless the stockholders of the Company, immediately
before such merger, consolidation, share exchange or reorganization, own,
directly or indirectly immediately following such merger, consolidation, share
exchange or reorganization, at least 50% of the combined voting power of the
outstanding voting securities of the corporation that is the successor in such
merger, consolidation, share exchange or reorganization in substantially the
same proportion as their ownership of the voting securities immediately before
such merger, consolidation, share exchange or reorganization; (y) a complete
liquidation or dissolution of the Company; or (z) the sale or other disposition
of all or substantially all of the assets of the Company; or (iii) the majority
of members of the Board are replaced during any twelve (12) month period by
directors whose appointment or election is not endorsed by a majority of the
Board prior to the date of such appointment or election.

          D. Parachute Payment. If any payment or benefit the Executive would
receive pursuant to a Change of Control or otherwise (“ Payment ”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Code, and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “ Excise Tax ”), then such Payment shall be
reduced to the Reduced Amount. The “Reduced Amount” shall be either (x) the
largest portion of the Payment that would result in no portion of the Payment
being subject to the Excise Tax or (y) the largest portion, up to and including
the total, of the Payment, whichever amount, after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
the Executive’s receipt, on an after-tax basis, of the greater amount of the
Payment notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax. If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
reduction shall occur in the following order unless the Executive elects in
writing a different order (provided, however, that such election shall be
subject to Company approval if made on or after the effective date of the event
that triggers the Payment): (1) reduction of cash payments, (2) cancellation of
accelerated vesting of equity awards, and (3) reduction of employee benefits. In
the event that acceleration of vesting of equity award compensation is to be
reduced, such acceleration of vesting shall be cancelled in the reverse order of
the date of grant of the Executive’s equity awards unless the Executive elects
in writing a different order for cancellation.

     The accounting firm engaged by the Company for general audit purposes as of
the day prior to the effective date of the Change of Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change of Control, or is unwilling to perform this function, then the
Company shall appoint a nationally recognized accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such accounting or law firm required to be made
hereunder.

     The accounting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
the Executive and the Company within fifteen (15) calendar days after the date
on which the Executive’s right to a Payment is triggered (if requested at that
time by the Executive or the Company) or such other time as requested by the
Executive or the Company. If the accounting or law firm determines that no
Excise Tax is payable with respect to a Payment, either before or after the
application of the Reduced Amount, it shall furnish the Executive and the
Company with an opinion reasonably acceptable to the Executive that no Excise
Tax will be imposed with respect to such Payment. Any good faith determinations
of the accounting or law firm made hereunder shall be final, binding and
conclusive upon the Executive and the Company.

          E. The severance benefits provided Executive under this Paragraph 8
are the only severance benefits to which Executive is entitled upon the
termination of his employment with the Company, and no other benefits shall be
provided to Executive by the Company pursuant to any other severance plan or
program of the Company, except as required by applicable law. Executive
acknowledges and agrees that but for his execution of this Agreement, he would
not be entitled to the severance benefits provided under this Paragraph 8.

          F. Notwithstanding the foregoing, if the Executive is a specified
employee, as defined under

6

 

--------------------------------------------------------------------------------

 

Section 409A(a)(2)(B)(i) of the Code, on the date of Executive’s Separation from
Service, to the extent that the payments or benefits under this Section 8 are
subject to Section 409A of the Code and the delayed payment or distribution of
all or any portion of such amounts to which Executive is entitled under
Section 8 is required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code, then such payment or portion thereof shall be paid
or distributed to Executive during the thirty (30) day period commencing on the
earlier of (a) the expiration of the six-month period commencing on the date of
Executive’s Separation from Service or (b) the date of Executive’s death.

PART THREE — MISCELLANEOUS PROVISIONS

     9. Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of, and shall be binding upon, the Company, its successors and
assigns. This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributes, devisees and legatees.

     10. Creditor Status. The benefits to which Executive may become entitled
under Part Two of this Agreement shall be paid, when due, from the Company’s
general assets, and no trust fund, escrow arrangement or other segregated
account shall be established as a funding vehicle for such payments. Executive
is not waiving any rights he may have to collect any monies due to Executive
under this Agreement in the same manner as any other employee of the Company
would have.

     11. Notices.

          A. Any and all notices, demands or other communications required or
desired to be given by any party shall be in writing and shall be validly given
or made to another party if served either personally or if deposited in the
United States mail, certified or registered, postage prepaid, return receipt
requested. If such notice, demand or other communication shall be served
personally, service shall be conclusively deemed made at the time of such
personal service. If such notice, demand or other communication is given by
overnight delivery, it shall be conclusively deemed given the day after it was
sent addressed to the party to whom such notice, demand or other communication
is to be given. If such notice, demand or other communication is given by mail,
it shall be conclusively deemed given two (2) days after it was deposited in the
United States mail addressed to the party to whom such notice, demand or other
communication is to be given. The address for notice for each of the parties
shall be as follows:

To the Company:

Biolase, Inc.

Attn: Chief Executive Officer

4 Cromwell

Irvine, California 92618

To Executive:

To the address listed as Executive’s principal residence in the Company’s human
resources records and to his principal place of employment with the Company.

          B. Both parties agree that if notice is by mail, then in good faith,
the party giving notice will attempt to contact the other by their last known
phone number and email address, to ensure notice was received.

          C. Any party may change its address for the purpose of receiving
notices, demands and other communications by a written notice given in the
described manner to the other party.

     12. Governing Document. Except as otherwise provided or referenced herein,
this Agreement constitutes the entire agreement and understanding of the Company
and Executive with respect to the terms and conditions of Executive’s employment
with the Company and the payment of severance benefits and supersedes all prior
and contemporaneous written or verbal agreements and understandings between
Executive and the Company relating to such subject matter. This Agreement may
only be amended by written instrument signed by Executive and an officer

7

 

--------------------------------------------------------------------------------

 

of the Company specifically authorized by the Board for such purpose. Any and
all prior agreements, understandings or representations relating to the
Executive’s employment with the Company are terminated and cancelled in their
entirety and are of no further force or effect.

     13. Governing Law. The provisions of this Agreement will be construed and
interpreted under the laws of the State of California applicable to agreements
executed and to be wholly performed within the State of California. If any
provision of this Agreement as applied to any party or to any circumstance
should be adjudged by a court of competent jurisdiction to be void or
unenforceable for any reason, the invalidity of that provision shall in no way
affect (to the maximum extent permissible by law) the application of such
provision under circumstances different from those adjudicated by the court, the
application of any other provision of this Agreement, or the enforceability or
invalidity of this Agreement as a whole. Should any provision of this Agreement
become or be deemed invalid, illegal or unenforceable in any jurisdiction by
reason of the scope, extent or duration of its coverage, then such provision
shall be deemed amended to the extent necessary to conform to applicable law so
as to be valid and enforceable or, if such provision cannot be so amended
without materially altering the intention of the parties, then such provision
will be stricken and the remainder of this Agreement shall continue in full
force and effect.

     14. Arbitration. Any controversy, claim or dispute between the parties
directly or indirectly concerning this Agreement, or the breach or subject
matter hereof, shall be finally settled by arbitration held in Orange County,
California. The arbitration will be held under the auspices of either the
American Arbitration Association (“AAA”) or Judicial Arbitration & Mediation
Services, Inc. (“J • A • M • S”), with the designation of the sponsoring
organization to be made by the party who did not initiate the claim. The
arbitration shall be in accordance with the AAA’s then-current employment
arbitration procedures (if AAA is designated) or the then-current J • A • M • S
employment arbitration rules (if J • A • M • S is designated). The arbitrator
shall be either a retired judge, or an attorney licensed to practice law in the
state in which the arbitration is convened (the “Arbitrator”). The Arbitrator
shall have jurisdiction to hear and rule on pre-hearing disputes and is
authorized to hold pre-hearing conferences by telephone or in person, as the
Arbitrator deems necessary. The Arbitrator shall have the authority to entertain
a motion to dismiss, demurrer, and/or a motion for summary judgment by any party
and shall apply the standards governing such motions under the federal rules of
civil procedure applicable in the location of the arbitration. The Arbitrator
shall render a written award and opinion which reveals, however briefly, the
essential findings and conclusions on which the award is based. The arbitration
shall be final and binding upon the parties, except as otherwise provided for by
the law applicable to review of arbitration decisions/awards. Either party may
bring an action in any court of competent jurisdiction to compel arbitration
under this Agreement and/or to enforce an arbitration award. The Company will
pay the Arbitrator’s fees and any other fees, costs or expenses unique to
arbitration, including the filing fee, the fees and costs of the Arbitrator, and
rental of a room to hold the arbitration hearing. However, if Executive is the
party initiating the claim, Executive shall be responsible for contributing an
amount equal to the filing fee to initiate a claim in the court of general
jurisdiction in the state which Executive is (or was last) employed by the
Company. The Arbitrator may award reasonable legal fees and/or costs to the
prevailing party in any dispute subject to arbitration under this Agreement.
Notwithstanding the foregoing either party may seek temporary or preliminary
injunction relief in any court of competent jurisdiction if such relief is
unavailable or cannot be timely obtained through Arbitration.

     15. Remedies. All rights and remedies provided pursuant to this Agreement
or by law shall be cumulative, and no such right or remedy shall be exclusive of
any other. A party may pursue any one or more rights or remedies provided by
this Agreement or may seek damages or specific performance in the event of
another party’s breach or may pursue any other remedy by law or equity, whether
or not stated in this Agreement.

     16. Counterparts. This Agreement may be executed in more than one
counterpart, each of which shall be deemed an original, but all of which
together shall constitute but one and the same instrument.

     




8

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the day and year written above.

BIOLASE, INC.

By: /s/ Jeffrey M. Nugent

Name: Jeffrey M. Nugent

Title: President and Chief Executive Officer



Dated: February 24, 2015

 

 

/s/ David Dreyer

David Dreyer

 

Dated: February 22, 2015

 






9

 

--------------------------------------------------------------------------------

 

EXHIBIT A TO

DAVID DREYER EMPLOYMENT AGREEMENT

DATED AS OF FEBRUARY 22, 2015

BIOLASE, INC.

PROPRIETARY INFORMATION AGREEMENT

As an employee of Biolase, Inc., its subsidiary or its affiliate (together, the
“Company”), and in consideration of the compensation now and hereafter paid to
me, I agree to the following:

1) Maintaining Confidential Information

     a) Company Information. I agree at all times during the term of my
employment and thereafter, except for the benefit of the Company, to hold in the
strictest confidence, and not to use or to disclose to any person, firm or
corporation without written authorization of the Board of Directors of the
Company, any trade secrets, confidential knowledge, data or other proprietary
information relating to products, processes, know-how, designs, formulas,
developmental or experimental work, computer programs, data bases, other
original works of authorship, customer lists, business plans, financial
information or other subject matter pertaining to any Business of the Company or
any of its clients, consultants or licensees.

     b) Former Employer Information. I agree that I will not, during my
employment with the Company, improperly use or disclose any proprietary
information or trade secrets of my former or concurrent employers or companies,
if any, and that, to my knowledge, I will not bring onto the premises of the
Company any unpublished document or any property belonging to my former or
concurrent employers or companies, if any, unless consented to in writing by
said employers or companies.

     c) Third Party Information. I recognize that the Company has received and
in the future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree that I owe the Company and such third parties, during the term
of my employment and thereafter, a duty to hold all such confidential and
proprietary information in the strictest confidence and not to disclose it to
any person, firm or corporation (except as necessary in carrying out my work for
the Company consistent with the Company’s agreement with such third party) or to
use it for the Company’s benefit of anyone other than for the Company or such
third party (consistent with Company’s agreement with such third party) without
the express written authorization of the Board of Directors of Biolase, Inc.

2) Retaining and Assigning Inventions and Original Works

     a) Inventions and Original Works Assigned to the Company. I agree that I
will promptly make full written disclosure to the Company, will hold in trust
for the sole right and benefit of the Company, and will and hereby do assign to
the Company all my right, title, and interest in and to any and all inventions,
original works of authorship, developments, improvements or trade secrets which
I may solely or jointly conceive or develop or reduce to practice, or cause to
be conceived or developed or reduced to practice, during the period of time I am
in the employ of the Company related to the Business of the Company. For
purposes of this Agreement, the “Business of the Company” is defined as the
design and manufacture of dental lasers, ophthalmic lasers for Presbyopia, and
such other expansions related to the Business of the Company or entirely new
markets the Company may enter during the term of my employment. I recognize,
however, that Section 2870 of the California Labor Code (as set forth in
Exhibit 1 attached hereto) exempts from assignment under this provision any
invention as to which I can prove the following:

 

i)

 

It was developed entirely on my own time; and

 

 

 

 

 

ii)

 

No equipment, supplies, facilities or trade secrets of the Company were used in
its development; and

10

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

iii)

 

It did not relate, at the time of its conception or its reduction to practice,
to the Business of the Company or to the Company’s actual or demonstrably
anticipated research and development; and

 

 

 

 

 

iv)

 

It did not result from any work performed by me for the Company.

          I acknowledge that all original works of authorship which are made by
me (solely or jointly with others) within the scope of my employments and which
are protectable by copyright are “works made for hire,” as that term is defined
in the United States Copyright Act (17 USCA, Section 101).

     b) Inventions Assigned to the United States. I agree to assign to the
United States government all my right, title, and interest in and to any and all
inventions, original works of authorship, developments, improvements or trade
secrets whenever such full title is required to be in the United States by a
contract between the Company and the United States or any of its agencies.

     c) Obtaining Letters Patent, Copyrights and Mask Work Rights. I agree that
my obligation to assist the Company to obtain United States or foreign letters
patent, copyrights, or mask work rights covering inventions, works of
authorship, and mask works, respectively, assigned hereunder to the Company
shall continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate for time actually spent by me at the
Company’s request on such assistance. If the Company is unable because of my
mental or physical incapacity or for any other reason to secure my signature to
apply for or to pursue any application for any United States or foreign letters
patent, copyright, or mask rights covering inventions or other rights assigned
to the Company as above, then I hereby irrevocably designate and appoint the
Company and its duly authorized officers and agents as my agent and attorney in
fact, to act for and in my behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent, copyrights, and mask work rights
with the same legal force and effect as if executed by me. I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any patents, copyrights, or mask
work rights resulting from such application assigned hereunder to the Company.

     d) Exception to Assignments. I understand that the provisions of this
Agreements requiring assignment to the Company do not apply to any invention
which qualifies fully under the provisions of Section 2870 of the California
Labor Code, a copy of which is attached hereto as Exhibit 1. I understand that
the Company will keep in confidence and will not disclose to third parties
without my consent any confidential information disclosed in writing to the
Company relating to inventions that qualify fully under the provisions of
Section 2870 of the California Labor Code.

3) Returning Company Documents. I agree that to my best efforts, at the time of
leaving the employ of the Company, I will deliver to the Company (and will not
keep in my possession or deliver to anyone else) any and all devices, records,
data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, equipment, other documents or
property, or reproductions of any aforementioned items belonging to the Company,
its successors or assigns, which constitutes a trade secret(s) and/or
proprietary information of the Company. In the event of the termination of my
employment, I agree to sign and deliver the “Termination Certification” attached
hereto as Exhibit 2.

4) Representations. I agree to execute any proper oath or verify any proper
document required to carry out the terms of this Agreement. I represent that my
performance of all the terms of this Agreement will not breach any agreement to
keep in confidence proprietary information acquired by me in confidence or in
trust prior to my employment by the Company. I have not entered into, and I
agree I will not enter into, any oral or written agreement in conflict herewith.

5) General Provisions

     a) Governing Law. This Agreement will be governed by the laws of the State
of California.

     b) Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges all prior discussions between us. No modification of or amendment to
this Agreement, nor any waiver of any rights under this agreement, will be
effective unless in writing signed by the party to be charged. Any subsequent
change or changes in my duties, salary or compensation will not

11

 

--------------------------------------------------------------------------------

 

affect the validity or scope of this Agreement.

     c) Severability. If one or more of the provisions in this Agreement are
deemed void by law, then the remaining provisions will continue in full force
and effect.

     d) Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, its assigns, and any third parties for
which the company has developed proprietary technology.

     e) At-Will Employment. I acknowledge that this agreement is not intended
and does not constitute a contract between me and the Company limiting the
rights of either of us to terminate my employment by the Company at any time for
any reason with or without cause.

     f) Notification to New Employer. In the event that I leave the employ of
the Company, I hereby grant consent to notification by the Company to my new
employer about my rights and obligations under this agreement.

Dated as of February 22, 2015

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

Name of Employee (typed or printed)

 

 

 

 

 

 

Witness

 

 

 




12

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 1

TO PROPRIETARY INFORMATION AGREEMENT

CALIFORNIA LABOR CODE SECTION 2870

EMPLOYMENT AGREEMENTS; ASSIGNMENT OF RIGHTS

     “(a) Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:

 

1)

 

Relate at the time of conception or reduction to practice of the invention to
the employer’s business, or actual demonstrably anticipated research or
development of the employee.

 

 

 

 

 

2)

 

Result from any work performed by the employee for the employer.

     (b) To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.”




13

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 2

TO PROPRIETARY INFORMATION AGREEMENT

BIOLASE, INC.

TERMINATION CERTIFICATION

This is to certify that based on a reasonably diligent search by me, and to the
best of my knowledge, I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items which is a trade secret and/or proprietary information belonging to
Biolase, Inc., its subsidiaries, affiliates, successors or assigns (together,
the “Company”).

I further certify that, to the best of my knowledge, I have complied with all
the terms of the Company’s Employee Proprietary Information Agreement signed by
me.

I further agree that, in compliance with the Employee Proprietary Information
Agreement, I will preserve as confidential all trade secrets, confidential
knowledge, data or other proprietary information relating to products,
processes, know-how, designs, formulas, developmental or experimental work,
computer programs, data bases, other original works of authorship, customer
lists, business plans, financial information or other subject matter pertaining
to any Business of the Company or any of its clients, consultants or licensees
which is proprietary and/or confidential information to the Company.

Date:                                         

 

 

 

 

 

 

 

 

 

 

 

 

(Employee’s Signature) 

 

 

 

 

 

 

(Type/Print Employee’s Name) 

 

 

 

 

 






14

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

EXHIBIT B TO

DAVID DREYER EMPLOYMENT AGREEMENT

DATED AS OF FEBRUARY 22, 2015

GENERAL RELEASE AND WAIVER OF CLAIMS

     In consideration of the payments and other benefits set forth in the
Employment Agreement dated February 22, 2015 (the “Agreement”), to which this
form shall be deemed to be attached, David Dreyer (“Executive”) hereby agrees to
the following general release and waiver of claims (“General Release”).

     In exchange for the consideration provided to Executive by the Agreement
that Executive is not otherwise entitled to receive, Executive hereby generally
and completely releases Biolase, Inc. (the “Company”) and its directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
from any and all claims, liabilities and obligations, both known and unknown,
that arise out of or are in any way related to events, acts, conduct, or
omissions occurring prior to my signing this General Release. This general
release includes, but is not limited to: (1) all claims arising out of or in any
way related to Executive’s employment with the Company or the termination of
that employment; (2) all claims related to Executive’s compensation or benefits
from the Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, or any other ownership
interests in the Company; (3) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(4) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (5) all federal, state, and
local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under Title VII of the
1964 Civil Rights Act, as amended, the Age Discrimination in Employment Act, the
California Fair Employment and Housing Act, the Equal Pay Act of 1963, as
amended, the provisions of the California Labor Code, the Americans with
Disabilities Act, the Fair Labor Standards Act, the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), the Sarbanes-Oxley Act of 2002, and
any other state, federal, or local laws and regulations relating to employment
and/or employment discrimination. The only exceptions are claims Executive may
have for unemployment compensation and worker’s compensation, Base Salary
(through the date of termination), outstanding business expenses, unused
vacation earned through the date of termination of Executive, claims to accrued
and vested benefits under the Company’s employee benefit plans, and claims to
the severance benefits which are the consideration for this General Release.

     Executive expressly waives and relinquishes any and all rights and benefits
Executive now has or may have in the future under the terms of Section 1542 of
the Civil Code of the State of California, which sections reads in full as
follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

Notwithstanding said Code Section, Executive knowingly and voluntarily waives
the provisions of Section 1542 as well as any other statutory or common law
provisions of similar effect and acknowledges and agrees that this waiver is an
essential part of this Agreement.

     Executive acknowledges that, among other rights, Executive is waiving and
releasing any rights Executive may have under ADEA, that this General Release is
knowing and voluntary, and that the consideration given for this General Release
is in addition to anything of value to which Executive was already entitled as
an executive of the Company. Executive further acknowledge that Executive has
been advised, as required by the Older Workers Benefit Protection Act, that:
(a) the General Release granted herein does not relate to claims under the ADEA
which may arise after this General Release is executed; (b) Executive has the
right to consult with an attorney prior to executing this General Release
(although Executive may choose voluntarily not to do so); and (c) Executive has

15

 

--------------------------------------------------------------------------------

 

twenty-one (21) days from the date of termination of Executive’s employment with
the Company in which to consider this General Release (although Executive may
choose voluntarily to execute this General Release earlier, in which case he
voluntarily waives the remainder of the twenty-one (21) day period);
(d) Executive has seven (7) days following the execution of this General Release
to revoke his consent to this General Release; and (e) this General Release
shall not be effective until the seven (7) day revocation period has expired.

     Executive acknowledges his continuing obligations under the Proprietary
Information and Inventions Agreement and the non-solicitation provisions set
forth in Section 6 of the Agreement. Nothing contained in this General Release
shall be deemed to modify, amend or supersede the obligations set forth in that
agreement.

     By signing this General Release, Executive hereby represents that he is not
aware of any affirmative conduct or the failure to act on the part of the
Company, its officers, directors, and/or employees concerning the Company’s
business practices, its reporting obligations, its customers and/or prospective
customers, its products, and/or any other any other aspect of the Company’s
business, which Executive has any reason to believe rises to the level of
unfair, improper and/or unlawful conduct pursuant to any state or federal law,
rule, regulation or order, including, but not limited to, any rule, regulation
or decision promulgated or enforced by the Securities and Exchange Commission,
or which has been promulgated or enforced by any other state or federal office
or administrative body pursuant to the Sarbanes-Oxley Act of 2002.

     With the exception of the terms set forth in the Proprietary Information
Agreement and the non-solicitation provisions set forth in Section 6 of the
Agreement, this General Release constitutes the complete, final and exclusive
embodiment of the entire agreement between the Company and Executive with regard
to the subject matter hereof. Executive is not relying on any promise or
representation by the Company that is not expressly stated herein and the
Company is not relying on any promise or representation by Executive that is not
expressly stated herein. This General Release may only be modified by a writing
signed by both Executive and a duly authorized officer of the Company.

     The Company and Executive agree that for a period of ten (10) years after
Executive’s employment with the Company ceases, they will not, in any
communication with any person or entity, including any actual or potential
customer, client, investor, vendor, or business partner of the Company, or any
third party media outlet, make any derogatory or disparaging or critical
negative statements — orally, written or otherwise — against the other, or
against the Executive’s estate or affiliates, any of the Company’s directors,
officers or employees. The parties acknowledge and agree that the obligation on
the part of the Company not to make any derogatory statements as set forth in
this paragraph shall only apply to the Company’s officers and directors.

     The parties agree that this General Release does not in any way compromise
or lessen Executive’s rights to be indemnified by the Company pursuant to that
certain Indemnification Agreement dated February 22, 2015, pursuant to the
Company’s by-laws or certificate of incorporation, or otherwise be covered under
any applicable insurance policies that Executive would otherwise be entitled to
receive and/or be covered by.

     The parties agree that in no way does this General Release preclude
Executive from enforcing his ownership rights pertaining to any stock or stock
options which may have been purchased by Executive or granted to Executive by
the Company pursuant to a written stock option grant and/or as memorialized in a
written Board Resolution (and as reported periodically in the Company’s proxy
statements).

 

BIOLASE, INC.

 

 

 

By:  

 

 

 

Title: 

 

 

 

Dated: 

 

 

 

Dated: 

 

 

 

 

 

 

 

 

 

 

 

16

 